DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenbaum (US 20150197864 A1) in view of JPH03271383 A as submitted on Applicant's Information Disclosure Statement on 3 February 2022.
In regards to claim(s) 1, Greenbaum discloses a system for producing hydrogen gas (para 119; Figs. 11A-16B) comprising a pair of electrodes (cathode and anode electrodes; para 119) disposed under water at a predetermined water depth (submersion in deep water; para 119) connected to a power supply (Fig. 11A; via leads 1120 and 1125; para 89), a gas storage chamber (the electrolyzer apparatus; Fig. 11A; para 89; the headspaces contain hydrogen gas and oxygen gas, para 119), the chamber having a plurality of communication holes through which surrounding water can flow in (water that is consumed during the electrolysis process may be replaced by the seawater by entering the apparatus through one or more locations on the apparatus that is permeable to water; para 119), a hydrogen recovery device disposed above the water depth (hydrogen gas is used in petroleum refining, storing intermittent 1140; Fig. 11A; para 89), and piping (1140) configured to lead hydrogen gas stored in the chamber to the hydrogen recovery device.
While Greenbaum discloses a cylindrical chamber (Fig. 11a), it is silent on the location of the plurality of communication holes.  Thus, Greenbaum does not explicitly disclose wherein the holes are aligned with a predetermined distance to each other in a circumferential direction of the chamber and wherein each of the plurality of communication holes is formed as a through hole penetrating in a thickness direction of the gas storage chamber.
JP’383 pertains to an electrolysis reactor (abstract) and is therefore in the same field of endeavor as Greenbaum.  JP’383 discloses a plurality of communication holes (3; Figs. 1-2; 2nd page of translation one third of the way down the page; seawater inlet 3) wherein the holes are aligned with a predetermined distance to each other in a circumferential direction of the chamber as the two holes shown are on opposing sides and are through holes.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Greenbaum with JP’383 hole pattern because JP’383 teaches such allows for seawater to be communicated and no water pressure acting on the shell of the tank (JP’383, 2nd page of translation, one third of the way down the page).
In regards to claim(s) 3, Greenbaum discloses wherein the gas storage chamber includes an exterior wall (exterior wall of electrolyzer apparatus formed by hemi-enclosures (1130) joined together, Fig. 11A, para 89) and a partition wall protruding downward from a top wall surface of the exterior wall (headspace barrier 1145; Fig. 11B, para 89) which divides the upper space into oxygen and hydrogen gas storage sections (para 119 & 121), with the cathode under the hydrogen storage section and the anode under the oxygen storage section (para 119), a piping communicating with the hydrogen storage section (1140; Fig. 11A).
In regards to claim(s) 5, Greenbaum discloses a method for producing hydrogen gas (para 119; Figs. 11A-16B) comprising disposing a pair of electrodes (cathode and anode electrodes; para 119) disposed under water at a predetermined water depth (submersion in deep water; para 119) connected to a power supply (Fig. 11A; via leads 1120 and 1125; para 89) and applying current to generate hydrogen 1135 stores the hydrogen gas; para 89), the chamber having a plurality of communication holes through which surrounding water can flow in (water that is consumed during the electrolysis process may be replaced by the seawater by entering the apparatus through one or more locations on the apparatus that is permeable to water; para 119), a hydrogen recovery device disposed above the water depth (hydrogen gas is used in petroleum refining, storing intermittent renewable energy, para 5; the hydrogen is used in submerged water environments, para 7; the devices would be above the water depth of the electrolyzer as hydrogen flows up and out of pipe 1140; Fig. 11A; para 89), and piping (1140) leading hydrogen gas stored in the chamber to the hydrogen recovery device.
While Greenbaum discloses a cylindrical chamber (Fig. 11a), it is silent on the location of the plurality of communication holes.  Thus, Greenbaum does not explicitly disclose wherein the holes are aligned with a predetermined distance to each other in a circumferential direction of the chamber and wherein each of the plurality of communication holes is formed as a through hole penetrating in a thickness direction of the gas storage chamber.
JP’383 pertains to an electrolysis reactor (abstract) and is therefore in the same field of endeavor as Greenbaum.  JP’383 discloses a plurality of communication holes (3; Figs. 1-2; 2nd page of translation one third of the way down the page; seawater inlet 3) wherein the holes are aligned with a predetermined distance to each other in a circumferential direction of the chamber as the two holes shown are on opposing sides and are through holes.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Greenbaum with JP’383 hole pattern because JP’383 teaches such allows for seawater to be communicated and no water pressure acting on the shell of the tank (JP’383, 2nd page of translation, one third of the way down the page).
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenbaum in view of JP’383, Lardy (US 20150159662 A1) and in further view of Shanahan (US 20140106007 A1).
In regards to claim(s) 2, Greenbaum discloses a power supply above the water depth (electric contact leads 1120 & 1125, lead upward, Fig. 11A, para 89; a power supply is necessarily present to provide electrolysis) and wiring (1120 & 1125) configured to power the electrodes.

Lardy pertains to electrolytic hydrogen generation under water (para 17 and 19) and is therefore in the same field of endeavor as Greenbaum.  Lardy discloses the hydrogen goes through an umbilical (para 19).   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Greenbaum in view of JP’383 with Lardy’s umbilical connection because Lardy teaches that hydrogen can be delivered to the surface for use/recycling in this way (Lardy, para 19).
However, while Lardy discloses an umbilical connection, Lardy does not explicitly disclose that the umbilical connection comprises a pipe and electrical connections being fixed to each other.
Shanahan pertains to electrochemical systems (abstract) and is therefore in the same field of endeavor as Greenbaum and Lardy.  Shanahan discloses an umbilical connection (515; para 154) comprises connections for both air (piping) and power (electrical; para 154).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Greenbaum in view of JP’383 and Lardy with Shanahan’s combined umbilical connection because such is taught in the art; such a modification would provide predictable results since all of Greenbaum, Lardy and Shanahan pertain to electrochemical systems.  See MPEP 2141 III (A).
In regards to claim(s) 4, Greenbaum discloses wherein the gas storage chamber includes an exterior wall (exterior wall of electrolyzer apparatus formed by hemi-enclosures (1130) joined together, Fig. 11A, para 89) and a partition wall protruding downward from a top wall surface of the exterior wall (headspace barrier 1145; Fig. 11B, para 89) which divides the upper space into oxygen and hydrogen gas storage sections (para 119 & 121), with the cathode under the hydrogen storage section and the anode under the oxygen storage section (para 119), a piping communicating with the hydrogen storage section (1140; Fig. 11A).
Response to Arguments
Applicant's arguments filed 19 January 2022 have been fully considered.  Due to Applicant’s amendment to the claims, new prior art has been applied (see JP’343 as stated above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794